Case 2:20-cv-00030-JRG Document 214 Filed 02/12/21 Page 1 of 2 PageID #: 16910




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,                    §
                                                  §
                   Plaintiff,                     §
                                                  §
 v.                                               §
                                                  §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                                  §
 VERIZON COMMUNICATIONS, INC.,                    §
 VERIZON BUSINESS NETWORK                         §
 SERVICES, INC., VERIZON ENTERPRISE               §
 SOLUTIONS, LLC, CELLCO                           §
 PARTNERSHIP D/B/A VERIZON                        §
 WIRELESS, INC., VERIZON DATA                     §
 SERVICES LLC, VERIZON BUSINESS                   §
 GLOBAL LLC, VERIZON SERVICES                     §
 CORP.                                            §
              Defendants.                         §
 ___________________________________              §
                                                  §
                                                  §
 VERIZON BUSINESS NETWORK                         §
 SERVICES, INC., CELLCO PARTNERSHIP               §
 D/B/A VERIZON WIRELESS, VERIZON                  §
 DATA SERVICES LLC, VERIZON                       §
 BUSINESS GLOBAL LLC, VERIZON                     §
 SERVICES CORP., AND VERIZON                      §
 PATENT AND LICENSING INC.                        §
                                                  §
           Counterclaim-Plaintiffs,               §
 v.                                               §
                                                  §
 HUAWEI TECHNOLOGIES CO. LTD.,                    §
 HUAWEI TECHNOLOGIES USA, INC.,                   §
 AND FUTUREWEI TECHNOLOGIES INC.                  §
                                                  §
          Counterclaim-Defendants.                §

                                            ORDER

       Before the Court is the Joint Notice Regarding Dkt. 183 (the “Notice”). (Dkt. No. 213). In

the Notice, the parties request an additional week to negotiate the resolution of Verizon’s Motion
Case 2:20-cv-00030-JRG Document 214 Filed 02/12/21 Page 2 of 2 PageID #: 16911




to Compel Huawei’s Production of Documents. (Dkt. No. 183). Additionally, to facilitate such

negotiations, the parties request an extension of the deadline for Huawei to respond to

February 24, 2021.

       Having considered the Notice, and noting its joint nature, the Court finds that the requested

relief should be and hereby is GRANTED. Accordingly, the parties may negotiate the resolution
 .
of Verizon’s Motion to Compel Huawei’s Production of Documents (Dkt. No. 183) for an

additional week, and Huawei’s deadline to respond to Verizon’s Motion to Compel is extended to

February 24, 2021. The parties are ORDERED to indicate by joint notice filed herein the status

of Verizon’s Motion to Compel Huawei’s Production of Documents (Dkt. No. 183) by or before

12:00 p.m. CT on Friday, February 19, 2021. The parties should not take this extension as an

indication that additional extensions will be granted as freely or at all.

    So ORDERED and SIGNED this 12th day of February, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
